Order issued September   "J ,     2012




                                            In The
                                  Qtnurt nf j\ppeals
                        1F.ift4 1llistrid nf IDexa.s at 1llalla.s
                                     No. 05-12-00693-CR


                         GEORGE THOMAS SHANNON, Appellant

                                               v.
                             THE STATE OF TEXAS, Appellee


                                          ORDER


       The Court DENIES as moot the State's August 31,2012 motion to dismiss the appeal. The

Court dismissed the appeal for want of jurisdiction on August 28, 2012.